             Case 1:20-cv-03088 Document 1 Filed 10/27/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
425 Third Street SW, Suite 800                )
Washington, DC 20024,                         )
                                              )
                        Plaintiff,            )
v.                                            )       Civil Action No.
                                              )
NATIONAL SECURITY AGENCY,                     )
9800 Savage Road, No. 6623                    )
Fort Meade, MD 20755,                         )
                                              )
                        Defendant.            )
                                              )

                                          COMPLAINT

       Plaintiff, Judicial Watch, Inc. brings this action against Defendant National Security

Agency to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).

As grounds therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, integrity, and

accountability in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
             Case 1:20-cv-03088 Document 1 Filed 10/27/20 Page 2 of 5



agencies’ responses and disseminates both its findings and the requested records to the American

public to inform them about “what their government is up to.”

       4.      Defendant National Security Agency (“NSA”) is an agency of the U.S.

Government headquartered at 9800 Savage Road, Fort Meade, MD 20755. Defendant has

possession, custody, and control of records to which Plaintiff seeks access.

                                   STATEMENT OF FACTS

       5.      On September 1, 2020, Plaintiff served two FOIA requests on NSA seeking

access to records concerning, regarding, or relating to requests by various government officials

to “unmask the identity of former National Security Advisor Lieutenant General Michael. T.

Flynn (USA-Ret.).”

       6.      The first request sought records about a January 12, 2017 request to “unmask”

Lieutenant General Flynn submitted to NSA by or on behalf of then-Vice President Joe Biden.

       7.      The second request sought records about requests to “unmask” Lieutenant

General Flynn submitted to NSA by or on behalf of the following officials on the dates or date

ranges indicated:

               a.     Samantha Powers                Nov. 30, 2016 to Jan. 11, 2017

               b.     James Clapper                  Dec. 2, 2016 to Jan. 7, 2017

               c.     Kelly Degnan                   Dec. 6, 2016

               d.     John R. Phillips               Dec. 6, 2016

               e.     John Brennan                   Dec. 14 & 15, 2016

               f.     Patrick Conlon                 Dec. 14, 2016

               g.     Jacob Lew                      Dec. 14 & 15, 2016

               h.     Arthur McGlynn                 Dec. 14, 2016

               i.     Mike Neufeld                   Dec. 14, 2016

                                               -2-
             Case 1:20-cv-03088 Document 1 Filed 10/27/20 Page 3 of 5



              j.     Sarah Raskin                   Dec. 14, 2016

              k.     Nathan Sheets                  Dec. 14, 2016

              l.     Adam Szubin                    Dec. 14, 2016

              m.     Robert Bell                    Dec. 15, 2016

              n.     John Christenson               Dec. 15, 2016

              o.     James Comey                    Dec. 15, 2016

              p.     Paul Geehreng                  Dec. 15, 2016

              q.     Douglas Lute                   Dec. 15, 2016

              r.     James Hursh                    Dec. 15, 2016

              s.     Lee Litzenberger               Dec. 15, 2016

              t.     Scott Parrish                  Dec. 15, 2016

              u.     Elizabeth Sherwood-Randall Dec. 15, 2016

              v.     Tamir Waser                    Dec. 15, 2016

              w.     John Tefft                     Dec. 16, 2016

              x.     John Bass                      Dec. 28, 2016

              y.     Denis McDonough                Jan. 5, 2017

              z.     Michael Dempsy                 Jan. 7, 2017

              aa.    Stephanie O’Sullivan           Jan. 7, 2017.

This second FOIA request also sought records about a request to “unmask” Lieutenant General

Flynn submitted to NSA by or on behalf of the Deputy Assistant Director of the National Media

Exploitation Center, whose name was not known, on December 15, 2016.

       8.     The names of officials and dates identified in Plaintiff’s requests were taken

directly from a list prepared by NSA on May 4, 2020. The list was declassified by Acting

Director of National Intelligence Richard A. Grenell on May 8, 2020 and made public by Grenell

                                              -3-
                Case 1:20-cv-03088 Document 1 Filed 10/27/20 Page 4 of 5



on May 13, 2020. A copy of the list and accompanying cover letter signed by Grenell is attached

as Exhibit 1.

       9.        NSA acknowledged receipt of Plaintiff’s requests by letters dated September 9,

2020. NSA’s letters advised Plaintiff that the Biden request had been assigned FOIA Case

Number 110269 and the larger request had been assigned FOIA Case Number 110270.

       10.       As of the date of this Complaint, NSA has not made a determination about

whether it will comply with Plaintiff’s FOIA requests, notified Plaintiff of any determination, or

notified Plaintiff of its right to appeal any adverse determination to the head of the agency. Nor

has NSA produced any records responsive to the requests, indicated when any responsive records

will be produced, or demonstrated that responsive records are exempt from production.

                                             COUNT I
                                (Violation of FOIA, 5 U.S.C. § 552)

       11.       Plaintiff realleges paragraphs 1 through 10 as if fully stated herein.

       12.       Defendant is in violation of FOIA.

       13.       Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the law.

       14.       Plaintiff has no adequate remedy at law.

       15.       To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make final determinations on Plaintiff’s requests by October 7, 2020 at the latest.

Because Defendant failed to make final determinations on Plaintiff’s requests within the time

limits set by FOIA, Plaintiff is deemed to have exhausted its administrative appeal remedies.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

search for any and all records responsive to Plaintiff’s FOIA requests and demonstrate that it


                                                  -4-
             Case 1:20-cv-03088 Document 1 Filed 10/27/20 Page 5 of 5



employed search methods reasonably calculated to uncover all records responsive to the

requests; (2) order Defendant to produce, by a date certain, any and all non-exempt records

responsive to Plaintiff’s FOIA requests and a Vaughn index of any responsive records withheld

under claim of exemption; (3) enjoin Defendant from continuing to withhold any and all non-

exempt records responsive to Plaintiff’s FOIA requests; (4) grant Plaintiff an award of attorneys’

fees and other litigation costs reasonably incurred in this action pursuant to 5 U.S.C. §

552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and proper.

Dated: October 27, 2020                               Respectfully submitted,

                                                      /s/ Paul J. Orfanedes
                                                      Paul J. Orfanedes
                                                      D.C. Bar No. 429716
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street SW, Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5172
                                                      Fax: (202) 646-5199
                                                      Email: porfanedes@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -5-
